        Case 1:19-cv-02142-RMB-BCM Document 23-1 Filed 03/13/19 Page 1 of 1




                                                                           March 13, 2019

Via ECF and By Hand
Hon. Richard M. Berman
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse,
500 Pearl Street,
New York, NY 10007


               Re:    Lek Securities Corporation et ano. v. Nicolas Louis et al., No.: 19-cv-
                      02142(RMB/BCM)


Dear Judge Berman,

       This firm represents defendants Nicolas Louis and Jonathan Fowler in the above-
referenced matter. In accordance with this Court’s Order dated March 8, 2019, I enclose courtesy
copies of the following documents that are being filed on the Court’s ECF system this afternoon:

           •   March 13, 2019 Memorandum of Law in Opposition to Motion for Preliminary
               Injunction and Temporary Restraining Order;
           •   March 13, 2019 Declaration of Nicolas Louis;
           •   March 13, 2019 Declaration of Jonathan Fowler; and
           •   March 13, 2019 Declaration of Robert S. Landy and Exhibits 1 to 8 thereto.

                                                            Respectfully submitted,


                                                            s/ Robert S. Landy
                                                            Robert S. Landy
                                                            FORD O’BRIEN LLP
                                                            575 Fifth Avenue
                                                            17th Floor
                                                            New York, New York 10017

                                                            Counsel to Defendants Nicolas Louis
                                                            and Jonathan Fowler

cc:    All Counsel of Record (via ECF only)
